DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-34, 36, 38-40 are pending in this application.
Claims 21, 36 are amended.
Claim 35, 37 are cancelled.
Response to Arguments
Applicant’s arguments, in pages 1-3, filed 03/26/2021, with respect to the rejection(s) of claim(s) 21-30, 36, 38-40 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made based on Shibata and Nogawa.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
	
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21-22 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by of Shibata (2009/0261797). 
Regarding claim 21, Shibata discloses a voltage regulator circuit (fig. 1, abstract) comprising: switch circuitry (fig.1: DH, DL) coupled between a voltage input (fig.1, Vin) and a regulated output (fig.1, Vout), the switch circuitry  (fig.1: DH, DL) including a switch input (fig.1, input from 103); feedback circuitry (fig.1, 101 [0019]) having an input (input of 101 coupled to Vout) coupled to the regulated output (fig.1, Vout) and having a comparator (fig.1, output coupled to 101), the feedback circuitry having a reference voltage input (fig.1, Vref [0004]) adapted to receive a reference voltage (fig.1, Vref) that increases linearly at a first slope (abstract, different slope) in a first stage (abstract, plurality of segments) and at a second slope (abstract, different slopes) in a second stage (abstract, plurality of segments), the second slope being different from the first slope (see fig.4); gate driver circuitry (fig.1:103) having an input (fig.1, input of 103) coupled to the feedback output and having a switch output (fig.1, output of 103) coupled to the switch input (fig.1, input to gate signals of DH, DL), control circuitry (1, 100, 102, inductor current sensing, see [0017] and voltage sensing through R1 and R2) having a second input (input coupled to 101, fig.1) coupled to the comparator (101, fig.1) output and an output coupled to the driver input (103, fig.1), the controller circuitry having an input coupled to the regulated output (1, couple to Vout, fig.1), the controller circuitry including sampling circuitry ([0017, inductor current sensing], R1 and R2, fig.1) and evaluator circuitry (summer, see fig.1, also 100, fig.1) coupled to the regulated output (Vout) .
Regarding claim 22, Shibata discloses the voltage regulator circuit of claim 21 in which the slope of the reference voltage in the second stage is increased over the slope of the reference voltage in the first stage (Shibata [0022]).
Regarding claim 30, Shibata discloses the voltage regulator circuit of claim 1 in which the reference voltage input is adapted to receive a reference voltage (Shibata fig.1, Vref [0004]) that increases linearly at a third slope (Shibata [0022]) in a third stage (Shibata abstract: segments) and the third slope increases over the first slope and over the second slope (Shibata [0022]).
Claim(s) 36 and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by of Nogawa (2019/0165676).
Regarding claim 36, Nogawa discloses an integrated circuit ([0026]) comprising: (a) a regulated voltage input (fig.1, Vin [0026]), an inductor current input (fig.1, 19[0031]), a reference voltage input (fig.1, 24 [0028]), and a driver output ([0043]); (b) compensation circuitry (fig.1, 23) having a first input (fig.1, 27) coupled to the regulated voltage input (fig.1, 8) ([0028]), having a second input (fig.1, 26) coupled to the reference voltage input (fig.1, 24), and having an error voltage output (fig.1, 29 [0028]); (c) ramp generator circuitry (fig.1, 31 [0029]) having a ramp output ([0029]); (d) comparator circuitry (fig.1, 15) having a first input (fig.1, 37) coupled to the error voltage output (fig.1, Ve) and the ramp output, having a second input (fig.1, 39) coupled to the inductor current input, and having a comparison output (fig.1, output of 36) ([0030]); and (e) controller circuitry (fig.1, voltage sensing through (5, 6), 14, 18, inductor current sensing through 19) having a first input (input receiving current sense signal, fig.1), having a second input (input to 18 coupled to 36, fig.1) coupled to the comparison output (19, fig.1) input (fig.1, 18, terminal S) coupled to the comparison output (fig.1, output  from 36), and having an output (fig.1, output of 18, SWC) coupled to the driver output ([0043]), the controller circuitry including sampling circuitry (voltage sensing of (5, 6),  current sensing of 19) and evaluator circuitry (14, fig.1) coupled to the regulated voltage input (8, fig.1).
Regarding claim 38, Nogawa discloses the integrated circuit of claim 36 including a first amplifier (Nogawa fig.7, 48) having an input coupled to the inductor current input and having a first amplified output (Nogawa fig.7, output of 48, [0047])) coupled to the first input of the comparison circuitry (Nogawa fig.1, 15 [0030]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims  23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata (2009/0261797) and further in view of Karlsson et al (2019/0317141) (hereinafter “Karlsson”).
Regarding claim 23, Shibata discloses the voltage regulator circuit of claim 21 however does not disclose which the sampling circuitry samples an output voltage and an output current at the regulated output multiple times during the first stage and multiple times during the second stage.
Karlsson teaches the voltage regulator circuit of claim 1 in which the sampling circuitry (fig.2, 220, 230) samples an output voltage ([0026]) and an output current ([0026]) at the regulated output multiple times during the first stage and multiple times during the second stage (fig. 5, [0034]). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Shibata to include the sampling circuit of Karlsson to provide the advantage of enhancing the performance of feedback loop as result of determining the capacitance of the capacitor of the converter
Regarding claim 24, Shibata and Karlsson disclose the voltage regulator circuit of claim 23 in which the sampling circuitry (Karlsson fig 1, 220, 230) includes evaluator circuitry (Karlsson fig.7, [0057]), that measures the slope Application No. 16/399,341Amendment A - 1114/15TI-90092of the output voltage samples during the first stage (Karlsson [0057]) and that measures the slope of the output voltage samples during the second stage (Karlsson [0057]).
Regarding claim 25, Shibata and Karlsson disclose the voltage regulator circuit of claim 24 in which the evaluator circuitry (Karlssonfig.7, [0057]) determines an output capacitance (Karlsson [0057]) at the regulated output based on the measured output voltage slopes (Karlsson [0057]), in which a change (Karlsson [0057]) in capacitance results from capacitor aging (Karlsson [0033], [0057]).
Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nogawa (2019/0165676) and further in view of Yu et al (2018/0316271).
Regarding claim 40, Nogawa disclose the integrated circuit of claim 36, however Nogawa does not disclose in which the sampling circuit includes an alarm output.
Yu teaches in which the sampling circuit includes an alarm output ([0047]). It would be obvious to one of ordinary skill in the art to have modified the integrated circuit of Nogawa to include a sampling circuit with an alarm output of Yu to provide the advantage of controller rapidly respond to sudden increase in load.
Allowable Subject Matter
Claims 26-29, and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter:
Claim 26 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 26, especially, in which the evaluator circuitry updates a transfer function associated with the voltage regulator system based on the output capacitance.
Claim 27 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 27, especially, in which the evaluator circuitry provides an indicator signal in response to the determined change in capacitance exceeding a predetermined threshold.
Claim 28 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 28, especially, in which the evaluator circuitry calculates an output resistance and an output capacitance at the regulated output with a first equation for the first stage and calculates an output resistance and an output capacitance at the regulated output with a second equation for the second stage.
Claim 29 is indicated as containing allowable subject matter based on it dependency on claim 28.
Claim 39 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 39, especially, (b) a third amplifier having an input coupled to the regulated voltage input and to the second amplified output, and having a third amplifies output coupled to the second input of the comparator circuitry.
Claims 31-34 are allowed.  
Claim 31 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 31, especially, calculating an output resistance and the output capacitance with capacitance equations associated with the respective stages. Claims 32-34 are indicated as containing allowable subject matter based on their dependency on claim 31.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644.  The examiner can normally be reached on M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BART ILIYA/Examiner, Art Unit 2839                                                                                                                                                                                                        







	/THIENVU V TRAN/                                                     Supervisory Patent Examiner, Art Unit 2839